Exhibit 16.1 March 25, 2015 Alberta Securities Commission British Columbia Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Prince Edward Island Securities Commission Newfoundland Securities Commission TSX Venture Exchange Attention: Continuous Disclosure Dear Sir/Mesdames: Re:Hunt Mining Corp. - Change of Auditors Notice Pursuant to Part 4.11 of National Instrument 51-102 We have read the statements made by Hunt Mining Corp. in the attached copy of change of auditor notice dated March 23, 2015, which we understand will be filed pursuant to Section 4.11 of National Instrument 51-102. We agree with the statements in the change of auditor notice dated March 23, 2015, except that our resignation was requested on January 20, 2015. Yours very truly, MNP LLP Chartered Accountants ACCOUNTING > CONSULTING > TAX 1500, 640 - 5TH AVENUE SW, CALGARY AB, T2P 3G4 1.877.500.0792 P: 403.263.3385 F: 403.269.8450 MNP.ca
